Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 1 of 15 PageID #: 1




                                         REDACTED
  Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 2 of 15 PageID #: 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION


  IN THE MATTER OF THE SEARCH OF:            CASE NUMBER: 5:20-mj-128
  The property located at
               , Pine Ridge, South Dakota,   AFFIDAVIT IN SUPPORT OF
  approximate GPS location: 43.0298077-      SEARCH WARRANT
  102.5595262 and to search any              APPLICATION
  curtilage, outbuildings, as well as
  persons or vehicles on the property.       REDACTED



State of South Dakota    )
                         ) ss
County of Pennington     )

      I, Erik K. Doell, Special Agent (SA), Federal Bureau of Investigation (FBI),

after being duly sworn under oath, state as follows:

      1.    I am a Special Agent with the Federal Bureau of Investigation (FBI)

currently assigned to the Minneapolis Division - Rapid City Resident Agency. I

have been employed with the FBI since February 17, 2009.          I am currently

authorized to investigate matters involving crimes committed within Indian

country as defined in 18 U.S.C. § 1151.

      2.    I am aware that 21 U.S.C. §§ 846, 841(a)(1), and 844 makes it illegal

to conspire to distribute a controlled substance or possess a controlled

substance. 18 U.S.C. §§ 3 and 1153, provides that “[w]hoever, knowing that an

offense against the United States has been committed, receives, relieves,

comforts or assists the offender in order to hinder or prevent his apprehension,

trial or punishment, is an accessory after the fact.” Id
  Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 3 of 15 PageID #: 3




      3.     The facts set forth in this affidavit are based on my personal

knowledge; knowledge obtained from other individuals, including other law

enforcement officers; interviews of persons with knowledge; communications

with others who have personal knowledge of the events and circumstances

described herein; and information gained through my training and experience.

This affidavit contains information necessary to support probable cause for this

application and does not contain every material fact that I have learned during

the course of this investigation; however, no information known to me that would

tend to negate probable cause has been withheld from this affidavit.

                 ITEMS TO BE SEARCHED FOR AND SEIZED:

      4.     This affidavit is submitted in support of an application for a search

warrant for the property located at                                    , Pine Ridge,

South Dakota, approximate GPS location: 43.0298077-102.5595262, further

described as a single-wide trailer home, green in color with multiple cars parked

out front (referred to hereinafter as SUBJECT PREMISES and photographically

depicted in Attachments C&D). Additionally, your affiant seeks the warrant to

authorize the search of any vehicles, outbuildings, or detached garages and the

curtilage on the property; any persons on the property.

      5.     The warrant is being obtained in order to search for contraband and

evidence, fruits, and instrumentalities of violations of 21 U.S.C. §§ 846, 841(a)(1),

and 844 Conspiracy to Distribute a Controlled Substance and Possession

(methamphetamine) and 18 U.S.C. §§ 3 and 1153, Accessory after the fact.


                                         2
  Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 4 of 15 PageID #: 4




     PROBABLE CAUSE AND BACKGROUND OF THE INVESTIGATION

      6.    On January 3, 2020, at 1:23 a.m., your affiant received notification

of a homicide occurring at a residence in Pine Ridge, South Dakota. The victim,

Casey Weston, a/k/a/ Casey Long, was residing at the residence with his

girlfriend, Kehala Thomas – neither were the owner of the home. The shooting

occurred at approximately 12:40 a.m. Kayla Eagle Bull, Kehala Thomas, Lynden

Bacon and several others were also present at the time of the shooting.

      7.    Oglala Sioux Tribe Department of Public Safety (OSTDPS) officers

responded to the scene and found Kehala Thomas holding Weston. Based on

the evidence at the scene, as well as witness statements, Weston was shot

through the front door area of the trailer house.    Multiple bullet holes were

observable in the front door. When OSTDPS officers responded, Weston’s body

was located to the left side of the door. Law enforcement observed pools of blood

near Weston’s body. Your affiant also observed shell casings outside of the home

matching the caliber of the firearm used to commit the homicide. Your affiant

learned from gunshot analysis conducted at the Division of Criminal

Investigation (DCI) Laboratory that Weston was shot with a .22 caliber firearm.

      8.    Weston was officially pronounced dead upon the coroner’s arrival.

OSTDPS officers removed the occupants from the home and Weston's body was

transported to Rapid City for an autopsy. The cause of death was due to a single

gunshot wound, which penetrated Weston’s lung and aorta.


                                       3
  Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 5 of 15 PageID #: 5




      9.    Further investigation yielded information that in the early morning

hours of January 3, 2020, Keshia Hayes (resident of the SUBJECT PREMISES)

and Dani Jo Brown arrived at the residence (in which Weston was murdered)

with Ricky Bagola in Hayes' 2002 green Chevrolet Silverado pickup.

      10.   Hayes and Brown entered the house and had a verbal argument with

Mike Lebeau. According to a witness, Lebeau was not at the house at the time

of the shooting, but Hayes and Brown were at the residence looking for him.

Hayes and Brown were looking for Lebeau so that Hayes could confront Lebeau

about being shorted methamphetamine. According to Hayes and Brown, Lebeau

was present at the trailer the morning of the shooting. Despite the girls’ efforts,

Lebeau refused to provide Hayes/Brown with additional meth and/or cash.

Therefore, Hayes and Brown left the house. One witness, Stan Garnier, Jr., was

inside the trailer at the time of the shooting and described hearing knocking on

the trailer from the outside, shortly after Hayes and Brown left. According to

Garnier, Weston approached the door area and was fatally shot, by a shooter

outside the residence.

      11.   In March 2020, Brown was interviewed by your affiant.           Brown

advised that Bagola exited Hayes’ pickup with a firearm after the girls left the

house and shot into the house with the firearm. After shooting inside the house,

Bagola got back into the pickup and told Hayes to drive. According to Brown,

Hayes drove to at least one location where Bagola got out of the pickup for a

short time, before getting back inside the pickup. Eventually, the group returned


                                        4
  Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 6 of 15 PageID #: 6




to the SUBJECT PREMISES and consumed alcohol. The firearm has not been

found, despite a search of the SUBJECT PREMISES on January 10, 2020.

      12.    In a prior search of the SUBJECT PREMISES, your affiant located a

small digital scale and methamphetamine residue on the scale. Your affiant did

not locate a weapon or ammunition at that time. However, based on information

revealed from multiple informants, your affiant believes that a second search of

the   residence   will   reveal   evidence       of   methamphetamine   and   possible

guns/ammunition.

                           Controlled Substance Nexus

      13.    Source of Information (SOI) “A”, whose identity is known to

investigating Agents, was interviewed on May 7, 2020, and advised SOI

purchased methamphetamine from Hayes at Hayes’ residence in the Old IHS

Lower Trailer Court. SOI indicated that Hayes and High Wolf source may be

Duane Starkey from Rapid City.

      14.    SOI “B”, whose identity is known to investigating Agents, conducted

a controlled purchase of methamphetamine at Hayes’ residence on March 11,

2020. Rapid City Police Department Lab (RCPD Lab) tested the purchased drug

which tested positive for methamphetamine, a schedule II controlled drug or

substance.

      15.    SOI B Attempted to conduct a controlled purchase on March 25,

2020. SOI B was in contact with Ryan Waters and Tyler Waters, in attempts to

purchase methamphetamine. The Waters indicated that Daelen was holding


                                             5
  Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 7 of 15 PageID #: 7




methamphetamine at Hayes’ residence, and had five dubs if SOI B wanted to go

to Hayes’ and buy them. Your affiant is aware that “dubs” is a reference to

methamphetamine. Tyler Waters then accompanied SOI B to Hayes’ residence.

Waters made contact with a male at Hayes’ trailer. Waters returned to SOI B’s

vehicle and advised that the male only had a small amount of methamphetamine

left, and didn’t want to sell it.

      16.    On March 12, 2020, SOI “C”, whose identity is known to

investigating Agents, conducted a controlled purchase of methamphetamine at

Hayes’ residence in the Old IHS Housing Lower Trailer Court. SOI C met with

Hayes and Ben Freeman in Hayes’ bedroom at the trailer. Hayes produced two

50s (.5 grams) that Hayes had in a backpack, and sold them to SOI for $100.

Hayes indicated that the 50s were weighed out to be .6 gram each.         The

purchased methamphetamine evidence was analyzed by the RCPD Lab and

determined to be methamphetamine.

      17.    On March 16, 2020, SOI C advised that SOI C had purchased

methamphetamine previously from Hayes and Ben Freeman at Hayes’ trailer in

the trailer court.       SOI C has made approximately 30 purchases of

methamphetamine from Hayes and Freeman at this location. Earlier on this

date, SOI C had observed Hayes at the residence of Josh Black Feather, a known

methamphetamine distributor in Pine Ridge.       A controlled purchase was

attempted on this date at Hayes’ trailer. SOI C was advised by Hayes that she




                                      6
  Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 8 of 15 PageID #: 8




was waiting for her source of methamphetamine, and would have some in about

half an hour.

      18.   SOI   C   attempted   to   conduct   a   controlled   purchase   of

methamphetamine on March 18, 2020.         During this operation, SOI C was

advised that Keisha Hayes was not holding as she is waiting for her source of

methamphetamine.

      19.   SOI “D”, whose identity is known to investigating Agents, was

interviewed on January 21, 2020, and identified Hayes as a methamphetamine

dealer who worked for Lebeau. According to SOI D, Hayes primarily distributes

1.75 gram and 3.5 gram quantities.

      20.   SOI “E”, whose identity is known to investigating Agents, was

interviewed on May 11, 2020, and advised that SOI E has been purchasing

methamphetamine from Hayes and others at Hayes’ residence (accurately

describing Keisha Hayes’ residence trailer in the Old IHS Lower Trailer Court).

Over the last 7 months, SOI E has been acquiring methamphetamine from this

location, sometimes purchasing 6-7 Dubs (.2 gram quantities) per day. SOI E

advised that everyone who is peddling methamphetamine, is getting from Hayes.

Daelen High Wolf is usually at Hayes’ selling methamphetamine. High Wolf is

known to possess a gun. According to SOI E, Mike Goodman and Dale “Scud”

Martin, Jr., are also selling methamphetamine at Keisha’s.




                                       7
Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 9 of 15 PageID #: 9
Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 10 of 15 PageID #: 10




                            ATTACHMENT A
                         Property to Be Searched

     x   The property located at                                , Pine Ridge,

         South Dakota, approximate GPS location: 43.0298077-102.5595262,

         further described as a single-wide trailer home, green in color with

         multiple cars parked out front (also referred to in the affidavit as

         SUBJECT PREMISES and photographically depicted in Attachments C

         and D).

     x   any vehicles;

     x   outbuildings or detached garages and the curtilage on the property;

     x   and any persons on the property
 Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 11 of 15 PageID #: 11




                              ATTACHMENT B

                           ITEMS TO BE SEIZED

     The following materials, which constitute evidence of the commission of a

criminal offense, contraband, the fruits of crime, or property designed or

intended for use or which is or has been used as the means of committing a

criminal offense, namely violations of 21 U.S.C. §§ 846, 841(a)(1), and 844,

conspiracy to distribute a controlled substance, possession of a controlled

substance and 18 U.S.C. §§ 3 and 1153, Accessory after the Fact.
Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 12 of 15 PageID #: 12




                            ATTACHMENT C
Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 13 of 15 PageID #: 13




                               ATTACHMENT D
                 Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 14 of 15 PageID #: 14
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                       for the
                                                              District of South Dakota

                  In the Matter of the Search of                  )
              (Briefly describe the property to be searched       )
               or identify the person by name and address)        )              Case No.    5:20-mj-128
    The property located at [Address Redacted], Pine Ridge, South )
    Dakota, approximate GPS location: 43.0298077-102.5595262 and )
    to search any curtilage, outbuildings, as well as persons or  )                   REDACTED
    vehicles on the property.
                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of        South Dakota
(identify the person or describe the property to be searched and give its location):


      See ATTACHMENT A, attached hereto and incorporated by reference.



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      Evidence of a crime of Conspiracy to Distribute a Controlled Substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 844,
      and 18 U.S.C. §§ 3 and 1153 as described in ATTACHMENTS B, C, and D, attached hereto and incorporated by reference.

         I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
      property.


         YOU ARE COMMANDED to execute this warrant on or before                  June 30, 2020          (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
       u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Daneta Wollmann                       .
                                                                                               (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:             06/16/2020 1:00 pm
                                                                                                       Judge’s signature

City and state:              Rapid City, SD                                              Daneta Wollmann, U.S. Magistrate Judge
                                                                                                     Printed name and title

                                                                                                 CC: AUSA Poppen and Sazama
                 Case 5:20-mj-00128-DW Document 1 Filed 06/16/20 Page 15 of 15 PageID #: 15
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   5:20-mj-128
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
